Citation Nr: 1800642	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-11 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel











INTRODUCTION

The Veteran served on active duty from August 1968 to January 1970.  He was awarded a Combat Action Ribbon in recognition of his service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2017).  

In this regard, the evidence suggests that the Veteran's PTSD has worsened since his last examination in June 2016.    

In August 2016 correspondence, the Veteran indicated his nightmares and flashbacks were increasing.  He expressed frustration that his examination was short and he was assigned to a psychologist who appeared to be Vietnamese because it brought back bad memories.  In an August 2016 VA treatment record, it was noted nightmares and sleep were getting "really bad."  In September 2016, the Veteran's treating psychologist since March 2015 submitted a letter in support of his claim.   He noted, among other things, that the Veteran reported an increase in intrusive memories and that his nightmares continued to become more disturbing.  He related that since meeting with the VA examiner who looked Vietnamese, he had been having nightmares that involved being interrogated by the Vietcong.  In addition, it was noted that his medical problems had increased and in turn, so had his PTSD symptoms over the past two years.  In February 2017, the Veteran reported increasing nightmares.  In May 2017, he reported his panic attacks were worse than they ever had been.  He indicated having attacks without warning at times and without environmental explanation.  He reported his problems were making him hateful and that he was feeling more depressed and stressing out his family.  In August 2017, the Veteran reported his nightmares continued to get worse and "weirder by the day."  He indicated intense anger at times when watching the news.  He stated his anxiety was totally out of control and he had anxiety attacks "all the time."  The above suggests a worsening of the Veteran's PTSD.  

When the evidence suggests that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected PTSD.

It is also noted that a significant amount of evidence has been added to the file since the last supplemental statement of the case was issued in July 2016, to include VA treatment records.  These records should be reviewed and considered by the AOJ when the claim is readjudicated.  In addition, updated treatment records should be obtained on remand.  See 38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all outstanding treatment records relevant to his PTSD.  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.

2.  After records development is completed, schedule the Veteran for a VA PTSD examination to determine the current severity of his PTSD to include the level of occupational and social impairment the disorder causes.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  

3.  Then, the record should again be reviewed.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

